EXHIBIT 10.1
Execution Version
SECURITIES PURCHASE AGREEMENT
          THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of
the 17th day of April, 2011, by and among Mad Catz Interactive, Inc., a
corporation organized under the Canada Business Corporations Act (the
“Company”), and the Investors set forth on the signature pages affixed hereto
(each an “Investor” and collectively the “Investors”).
Recitals
          A. The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and
          B. The Investors wish to purchase from the Company, and the Company
wishes to sell and issue to the Investors, upon the terms and conditions stated
in this Agreement, (i) an aggregate of 6,352,293 shares of the Company’s Common
Stock, no par value (together with any securities into which such shares may be
reclassified, whether by merger, charter amendment or otherwise, the “Common
Stock”), at purchase price of $1.92 per share, and (ii) warrants to purchase an
aggregate of 2,540,918 shares of Common Stock (subject to adjustment) at an
exercise price of $2.56 per share (subject to adjustment) in the form attached
hereto as Exhibit A (the “Warrants”); and
          C. Contemporaneous with the sale of the Common Stock and Warrants, the
parties hereto will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit B (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, and applicable state securities laws; and
          D. The Company has engaged Roth Capital Partners, LLC as its placement
agent (the “Placement Agent”) for the offering of the Shares and Warrants on a
“best efforts” basis.
          In consideration of the mutual promises made herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions. In addition to those terms defined above and elsewhere in
this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings set forth below:
          “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common Control with, such Person.

 



--------------------------------------------------------------------------------



 



          “AMEX” means the NYSE AMEX.
          “Business Day” means a day, other than a Saturday or Sunday, on which
banks in New York City are open for the general transaction of business.
          “Closing” means the closing of the purchase and sale of the Shares and
the Warrants pursuant to this Agreement.
          “Closing Date” means the day when all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all of
the conditions set forth in this Agreement are satisfied, or such other date as
the parties may agree.
          “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option (other than stock options issued pursuant to equity compensation plans
approved by the Company’s stockholders), warrant or other instrument that is at
any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock.
          “Company’s Knowledge” means the actual knowledge of the executive
officers (as defined in Rule 405 under the 1933 Act) of the Company, after due
inquiry.
          “Confidential Information” means trade secrets, confidential
information and know-how (including but not limited to ideas, formulae,
compositions, processes, procedures and techniques, research and development
information, computer program code, performance specifications, support
documentation, drawings, specifications, designs, business and marketing plans,
and customer and supplier lists and related information).
          “Control” (including the terms “controlling”, “controlled by” or
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
          “Effective Date” means the date on which the initial Registration
Statement is declared effective by the SEC.
          “Effectiveness Deadline” means the date on which the initial
Registration Statement is required to be declared effective by the SEC under the
terms of the Registration Rights Agreement.
          “Eligible Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing).
          “Escrow Agent” has the meaning set forth in Section 3.3.

-2-



--------------------------------------------------------------------------------



 



          “Escrow Amount” has the meaning set forth in Section 3.3.
          “Exercise Date” means the earlier of the date that (a) all of the
Registrable Securities (as defined in the Registration Rights Agreement) have
been registered for resale by the holders thereof pursuant to a registration
statement(s) declared effective by the SEC and (b) all of the Shares and Warrant
Shares have been sold pursuant to Rule 144 or may be sold pursuant to Rule 144
(assuming cashless exercise thereof) without volume or manner-of-sale
restrictions.
          “Intellectual Property” means all of the following: (i) patents,
patent applications, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice); (ii) trademarks, service
marks, trade dress, trade names, corporate names, logos, slogans and Internet
domain names, together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).
          “Material Adverse Effect” means a material adverse effect on (i) the
assets, liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) a material adverse effect on the legality, validity or enforceability of
any Transaction Document or (iii) the ability of the Company to perform its
obligations under the Transaction Documents.
          “Material Contract” means any contract, instrument or other agreement
to which the Company or any Subsidiary is a party or by which it is bound which
has been filed or was required to have been filed as an exhibit to the SEC
Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.
          “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.
          “Purchase Price” means Twelve Million, One Hundred Ninety Six
Thousand, Four Hundred Dollars ($12,196,400).
          “Registration Statement” has the meaning set forth in the Registration
Rights Agreement.
          “Required Investors” has the meaning set forth in the Registration
Rights Agreement.
          “SEC Filings” has the meaning set forth in Section 4.6.
          “Securities” means the Shares, the Warrants and the Warrant Shares.

-3-



--------------------------------------------------------------------------------



 



          “Shares” means the shares of Common Stock being purchased by the
Investors hereunder.
          “Subsidiary” of any Person means another Person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its Board of Directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which) is owned directly or indirectly by such first
Person.
          “Trading Day” means a day on which the principal Eligible Market is
open for trading.
          “Transaction Documents” means this Agreement, the Warrants and the
Registration Rights Agreement.
          “Transfer Agent” means Computershare Trust Company of Canada, or any
successor transfer agent for the Company.
          “TSX” means the Toronto Stock Exchange.
          “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market, the daily volume weighted average price of the Common
Stock for such date (or the nearest preceding date) on the Eligible Market on
which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time), (b) if the OTC Bulletin Board is not an Eligible Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
          “Warrant Shares” means the shares of Common Stock issuable upon the
exercise of the Warrants.
          “1933 Act” means the Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
          “1934 Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.

-4-



--------------------------------------------------------------------------------



 



     2. Purchase and Sale of the Shares and Warrants. Subject to the terms and
conditions of this Agreement, on the Closing Date, each of the Investors shall
severally, and not jointly, purchase, and the Company shall sell and issue to
the Investors, the Shares and Warrants in the respective amounts set forth
opposite the Investors’ names on the signature pages attached hereto in exchange
for the Purchase Price as specified in Section 3 below.
     3. Closing.
          3.1 Closing. The Closing of the purchase and sale of the Shares and
Warrants shall take place at the offices of Durham, Jones & Pinegar, P.C., 192
East 200 North, St. George, Utah, on the Closing Date or at such other locations
or remotely by facsimile transmission or other electronic means as the parties
may mutually agree.
          3.2 Form of Payment. On the Closing Date, (i) the Company and the
Placement Agent shall instruct the Escrow Agent to wire the Escrow Amount in
accordance with the terms of Section 3.3 and (ii) the Company shall
(a) irrevocably instruct the Transfer Agent to deliver to each Investor one or
more stock certificates, free and clear of all restrictive and other legends
(except as expressly provided in Section 5.7 hereof) evidencing the number of
Shares such Investor is purchasing and (b) deliver to each Investor a warrant,
free and clear of all restrictive and other legends (except as expressly
provided in Section 5.7 hereof) evidencing the number of Warrants such Investor
is purchasing, in each case within three (3) Business Days after the Closing,
duly executed on behalf of the Company and registered in the name of such
Investor.
          3.3 Escrow.
               (a) One day following the execution and delivery of this
Agreement by an Investor, such Investor shall promptly cause a wire transfer of
immediately available funds (U.S. dollars) in an amount representing such
Investor’s Subscription Amount to be paid to a non-interest bearing escrow
account of Escrow, LLC (the “Escrow Agent”) (the aggregate amounts received
being held in escrow by the Escrow Agent are referred to herein as the “Escrow
Amount”). The Escrow Agent shall hold the Escrow Amount in escrow in accordance
with Section 3.3(b) below.
               (b) The Escrow Agent shall continue to hold the Escrow Amount in
escrow in accordance with and subject to this Agreement, from the date of its
receipt of the funds constituting the Escrow Amount until the soonest of:
                    (i) in the case of the termination of this Agreement in
accordance with Section 6.3, in which case, if the Escrow Agent then holds any
portion of the Escrow Amount, then: (A) the Escrow Agent shall return the
portion of the Escrow Amount received from each Investor which it then holds, to
each such Investor, in accordance with written wire transfer instructions
received from such Investor; and (B) if Escrow Agent has not received written
wire transfer instructions from any Investor before the 30th day after such
termination date, then the Escrow Agent may, in its sole and absolute
discretion, either (x) deposit that portion of the Escrow Amount to be returned
to such Investor in a court of competent

-5-



--------------------------------------------------------------------------------



 



jurisdiction on written notice to such Investor, and Escrow Agent shall
thereafter have no further liability with respect to such deposited funds, or
(y) continue to hold such portion of the Escrow Amount pending receipt of
written wire transfer instructions from such Investor or an order from a court
of competent jurisdiction; OR
                    (ii) in the case of the Closing, receipt of written
instructions from the Company and the Placement Agent that the Closing shall
have been consummated, in which case, the Escrow Agent shall release the Escrow
Amount constituting the aggregate purchase price as follows: (A) to the
Placement Agent, the fees payable to such Placement Agent, and (B) the balance
of the aggregate purchase price to the Company.
     4. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors and the Placement Agent that, except as
set forth in the schedules delivered herewith (collectively, the “Disclosure
Schedules”):
          4.1 Organization, Good Standing and Qualification. Each of the Company
and its Subsidiaries is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has all requisite corporate power and authority to carry on its
business as now conducted and to own or lease its properties. Each of the
Company and its Subsidiaries is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect. The Company’s
Subsidiaries are listed on Schedule 4.1 hereto.
          4.2 Authorization. The Company has corporate power and authority and
has taken all requisite action on the part of the Company, its officers,
directors and stockholders necessary for (i) the authorization, execution and
delivery of the Transaction Documents, (ii) the authorization of the performance
of all obligations of the Company hereunder or thereunder, and (iii) the
authorization, issuance (or reservation for issuance) and delivery of the
Securities. The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.
          4.3 Capitalization. Schedule 4.3 sets forth as of the date hereof
(a) the authorized capital stock of the Company; (b) the number of shares of
capital stock issued and outstanding; (c) the number of shares of capital stock
issuable pursuant to the Company’s stock plans; and (d) the number of shares of
capital stock issuable and reserved for issuance pursuant to securities (other
than the Shares and the Warrants) exercisable for, or convertible into or
exchangeable for any shares of capital stock of the Company. All of the issued
and outstanding shares of the Company’s capital stock have been duly authorized
and validly issued and are fully paid, nonassessable and free of pre-emptive
rights and were issued in full compliance with applicable state and Canadian or
United States federal securities law and any rights of third parties. Except as
described on Schedule 4.3, all of the issued and outstanding shares of capital

-6-



--------------------------------------------------------------------------------



 



stock of each Subsidiary have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights, were issued in full
compliance with applicable state and Canadian or United States federal
securities law and any rights of third parties and are owned by the Company,
beneficially and of record, subject to no lien, encumbrance or other adverse
claim. Except as described on Schedule 4.3, no Person is entitled to pre-emptive
or similar statutory or contractual rights with respect to any securities of the
Company or other rights that would obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Investors).
Except as described on Schedule 4.3, there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, neither the Company nor any of its Subsidiaries is currently
in negotiations for the issuance of any equity securities of any kind. Except as
described on Schedule 4.3 and except for the Registration Rights Agreement,
there are no voting agreements, buy-sell agreements, option or right of first
purchase agreements or other agreements of any kind among the Company and any of
the securityholders of the Company relating to the securities of the Company
held by them. Except as described on Schedule 4.3 and except as provided in the
Registration Rights Agreement, no Person has the right to require the Company to
register any securities of the Company under the 1933 Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person.
          Except as described on Schedule 4.3, the issuance and sale of the
Securities hereunder will not obligate the Company to issue shares of Common
Stock or other securities to any other Person (other than the Investors) and
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security.
          Except as described on Schedule 4.3, the Company does not have
outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.
          4.4 Valid Issuance. The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. The Warrants have been duly and validly
authorized. Upon the due exercise of the Warrants, the Warrant Shares will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws and except for
those created by the Investors. The Company has reserved a sufficient number of
shares of Common Stock for issuance upon the exercise of the Warrants.
          4.5 Consents. Except as described on Schedule 4.5, the execution,
delivery and performance by the Company of the Transaction Documents and the
offer, issuance and sale of the Securities require no consent of, action by or
in respect of, or filing with, any Person, governmental body, agency, or
official other than filings that have been made pursuant to

-7-



--------------------------------------------------------------------------------



 



applicable state securities laws and post-sale filings pursuant to applicable
state and Canadian or United States federal securities laws which the Company
undertakes to file within the applicable time periods. Subject to the accuracy
of the representations and warranties of each Investor set forth in Section 5
hereof, the Company has taken all action necessary to exempt (i) the issuance
and sale of the Securities, (ii) the issuance of the Warrant Shares upon due
exercise of the Warrants, and (iii) the other transactions contemplated by the
Transaction Documents from the provisions of any stockholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Articles of Incorporation or Bylaws that is or could reasonably be
expected to become applicable to the Investors as a result of the transactions
contemplated hereby, including without limitation, the issuance of the
Securities and the ownership, disposition or voting of the Securities by the
Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.
          4.6 Delivery of SEC Filings; Business. The Company has made available
to the Investors through the EDGAR system, true and complete copies of the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
March 31, 2010 (the “10-K”), and all other reports filed by the Company pursuant
to the 1934 Act since the filing of the 10-K and prior to the date hereof
(collectively, the “SEC Filings”). The SEC Filings are the only filings required
of the Company pursuant to the 1934 Act for such period. The Company and its
Subsidiaries are engaged in all material respects only in the business described
in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company and its
Subsidiaries, taken as a whole.
          4.7 Use of Proceeds. The net proceeds of the sale of the Shares and
the Warrants hereunder shall be used by the Company to repay certain
indebtedness of the Company and for working capital and general corporate
purposes.
          4.8 No Material Adverse Change. Since December 31, 2010, except as
identified and described in the SEC Filings or as described on Schedule 4.8,
there has not been:
               (i) any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Quarterly Report on Form 10-Q for
the quarter ended December 31, 2010, except for changes in the ordinary course
of business which have not had and would not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;
               (ii) any declaration or payment of any dividend, or any
authorization or payment of any distribution, on any of the capital stock of the
Company, or any redemption or repurchase of any securities of the Company;
               (iii) any material damage, destruction or loss, whether or not
covered by insurance to any assets or properties of the Company or its
Subsidiaries;

-8-



--------------------------------------------------------------------------------



 



               (iv) any waiver, not in the ordinary course of business, by the
Company or any Subsidiary of a material right or of a material debt owed to it;
               (v) any satisfaction or discharge of any lien, claim or
encumbrance or payment of any obligation by the Company or a Subsidiary, except
in the ordinary course of business and which is not material to the assets,
properties, financial condition, operating results or business of the Company
and its Subsidiaries taken as a whole (as such business is presently conducted);
               (vi) any change or amendment to the Company’s Articles of
Incorporation or Bylaws, or material change to any material contract or
arrangement by which the Company or any Subsidiary is bound or to which any of
their respective assets or properties is subject;
               (vii) any material labor difficulties or labor union organizing
activities with respect to employees of the Company or any Subsidiary;
               (viii) any material transaction entered into by the Company or a
Subsidiary other than in the ordinary course of business;
               (ix) the loss of the services of any key employee, or material
change in the composition or duties of the senior management of the Company or
any Subsidiary;
               (x) the loss or threatened loss of any customer which has had or
could reasonably be expected to have a Material Adverse Effect; or
               (xi) any other event or condition of any character that has had
or could reasonably be expected to have a Material Adverse Effect.
     The Company does not have pending before the SEC any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement, no material event, liability, fact,
circumstance, occurrence or development has occurred or exists, or is reasonably
expected to occur or exist, with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date.
          4.9 SEC Filings; S-3 Eligibility.
               (a) At the time of filing thereof, the SEC Filings complied as to
form in all material respects with the requirements of the 1934 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.

-9-



--------------------------------------------------------------------------------



 



               (b) Each registration statement and any amendment thereto filed
by the Company since January 1, 2008 pursuant to the 1933 Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the 1933 Act and
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed pursuant to
Rule 424(b) under the 1933 Act, as of its issue date and as of the closing of
any sale of securities pursuant thereto did not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
               (c) As of the date of this Agreement, the Company is permitted to
register the resale of the Securities for resale by the Purchaser on Form S-3
promulgated under the 1933 Act.
          4.10 No Conflict, Breach, Violation or Default. The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Securities will not (i) conflict with or result in a
breach or violation of (a) any of the terms and provisions of, or constitute a
default under the Company’s Articles of Incorporation or the Company’s Bylaws,
both as in effect on the date hereof, or (b) any statute, rule, regulation or
order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over the Company, any Subsidiary or any of their respective
assets or properties, or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any lien, encumbrance or other adverse claim upon any
of the properties or assets of the Company or any Subsidiary or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any Material Contract, except in the
case of clauses (i)(b) and (ii) above, such as would not reasonably be expected
to have a Material Adverse Effect, individually or in the aggregate.
          4.11 Tax Matters. The Company and each Subsidiary has timely prepared
and filed all tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown thereon or otherwise owed by it, other than taxes that the Company or any
Subsidiary is contesting in good faith and for which adequate reserves have been
established. The charges, accruals and reserves on the books of the Company in
respect of taxes for all fiscal periods are adequate in all material respects,
and there are no material unpaid assessments against the Company or any
Subsidiary nor, to the Company’s Knowledge, any basis for the assessment of any
additional taxes, penalties or interest for any fiscal period or audits by any
Canadian or United States federal, state or local taxing authority except for
any assessment which is not material to the Company and its Subsidiaries, taken
as a whole. All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due, other than taxes that the Company or any Subsidiary is contesting in
good faith and for which adequate reserves have been established. There are no
tax liens or claims pending or, to the Company’s Knowledge, threatened against
the Company or any Subsidiary or any of their respective assets or property.
Except as described on Schedule 4.11, there are no outstanding tax sharing

-10-



--------------------------------------------------------------------------------



 



agreements or other such arrangements between the Company and any Subsidiary or
other corporation or entity.
          4.12 Title to Properties. Except as disclosed in the SEC Filings, the
Company and each Subsidiary has good and marketable title to all real properties
and all other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.
          4.13 Certificates, Authorities and Permits. The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
such Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.
          4.14 Labor Matters.
          (a) Except as set forth on Schedule 4.14, the Company is not a party
to or bound by any collective bargaining agreements or other agreements with
labor organizations. The Company has not violated in any material respect any
laws, regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.
          (b) (i) There are no labor disputes existing, or to the Company’s
Knowledge, threatened, involving strikes, slow-downs, work stoppages, job
actions, disputes, lockouts or any other disruptions of or by the Company’s
employees, (ii) there are no unfair labor practices or petitions for election
pending or, to the Company’s Knowledge, threatened before the National Labor
Relations Board or any other Canadian or United States federal, state or local
labor commission relating to the Company’s employees, (iii) no demand for
recognition or certification heretofore made by any labor organization or group
of employees is pending with respect to the Company and (iv) to the Company’s
Knowledge, the Company enjoys good labor and employee relations with its
employees and labor organizations.
          (c) The Company is, and at all times has been, in compliance in all
material respects with all applicable laws respecting employment (including laws
relating to classification of employees and independent contractors) and
employment practices, terms and conditions of employment, wages and hours, and
immigration and naturalization. There are no claims pending against the Company
before the Equal Employment Opportunity Commission or any other administrative
body or in any court asserting any violation of Title VII of the Civil Rights
Act of 1964, the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or
any other Canadian or

-11-



--------------------------------------------------------------------------------



 



United States federal, state or local Law, statute or ordinance barring
discrimination in employment.
          (d) Except as disclosed in the SEC Filings or as described on
Schedule 4.14, the Company is not a party to, or bound by, any employment or
other contract or agreement that contains any severance, termination pay or
change of control liability or obligation, including, without limitation, any
“excess parachute payment,” as defined in Section 280G(b) of the Internal
Revenue Code.
          (e) Except as specified in Schedule 4.14, each of the Company’s
employees is a Person who is either a United States citizen or a permanent
resident entitled to work in the United States. To the Company’s Knowledge, the
Company has no liability for the improper classification by the Company of such
employees as independent contractors or leased employees prior to the Closing.
     To the Company’s Knowledge, no executive officer of the Company or any
Subsidiary is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.
          4.15 Intellectual Property.
               (a) All material Intellectual Property of the Company and its
Subsidiaries is currently in compliance in all material respects with all legal
requirements (including timely filings, proofs and payments of fees) and to the
Company’s Knowledge is valid and enforceable. No Intellectual Property of the
Company or its Subsidiaries which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted has been
or is now involved in any cancellation, dispute or litigation, and, to the
Company’s Knowledge, no such action is threatened. No patent of the Company or
its Subsidiaries has been or is now involved in any interference, reissue,
re-examination or opposition proceeding.
               (b) All of the licenses and sublicenses and consent, royalty or
other agreements concerning Intellectual Property which are necessary for the
conduct of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted to which the Company or any Subsidiary is a party or by
which any of their assets are bound (other than generally commercially
available, non-custom, off-the-shelf software application programs having a
retail acquisition price of less than $10,000 per license) (collectively,
“License Agreements”) are valid and binding obligations of the Company or its
Subsidiaries that are parties thereto and, to the Company’s Knowledge, the other
parties thereto, enforceable in accordance with their terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally, and there exists no
event or condition which will result in a material violation or breach of or
constitute (with or without due notice or

-12-



--------------------------------------------------------------------------------



 



lapse of time or both) a default by the Company or any of its Subsidiaries under
any such License Agreement.
               (c) Except as specified in Schedule 4.15, the Company and its
Subsidiaries own or have the valid right to use all of the Intellectual Property
that is necessary for the conduct of the Company’s and each of its Subsidiaries’
respective businesses as currently conducted and for the ownership, maintenance
and operation of the Company’s and its Subsidiaries’ properties and assets, free
and clear of all liens, encumbrances, adverse claims or obligations to license
all such owned Intellectual Property and Confidential Information, (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $10,000 per license).
The Company and its Subsidiaries have a valid and enforceable right to use all
third party Intellectual Property and Confidential Information used or held for
use in the respective businesses of the Company and its Subsidiaries.
               (d) The conduct of the Company’s and its Subsidiaries’ businesses
as currently conducted does not, to the Company’s Knowledge, infringe or
otherwise impair or conflict with (collectively, “Infringe”) any Intellectual
Property rights of any third party or any confidentiality obligation owed to a
third party, and, to the Company’s Knowledge, the Intellectual Property and
Confidential Information of the Company and its Subsidiaries which are necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted are not being Infringed by any third party. Except as set
forth on Schedule 4.15, there is no material litigation or order pending or
outstanding or, to the Company’s Knowledge, threatened, that seeks to limit or
challenge or that concerns the ownership, use, validity or enforceability of any
Intellectual Property or Confidential Information of the Company and its
Subsidiaries and the Company’s and its Subsidiaries’ use of any Intellectual
Property or Confidential Information owned by a third party, and, to the
Company’s Knowledge, there is no valid basis for the same.
               (e) The consummation of the transactions contemplated hereby and
by the other Transaction Documents will not result in the alteration, loss,
impairment of or restriction on the Company’s or any of its Subsidiaries’
ownership or right to use any of the Intellectual Property or Confidential
Information which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted.
               (f) The Company and its Subsidiaries have taken reasonable steps
to protect the Company’s and its Subsidiaries’ rights in their Confidential
Information. Each employee, consultant and contractor who has had access to
Confidential Information which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted has
executed an agreement to maintain the confidentiality of such Confidential
Information and has executed appropriate agreements that are substantially
consistent with the Company’s standard forms thereof. Except under
confidentiality obligations, to the Company’s Knowledge there has been no
material disclosure of any of the Company’s or its Subsidiaries’ Confidential
Information to any third party.

-13-



--------------------------------------------------------------------------------



 



          4.16 Environmental Matters. To the Company’s Knowledge, neither the
Company nor any Subsidiary is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), except for such violations as would not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate, owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and, except as described on Schedule 4.16, there is no
pending or, to the Company’s Knowledge, threatened investigation that might lead
to such a claim.
          4.17 Litigation. Except as described on Schedule 4.17, there are no
pending material actions, suits or proceedings against or affecting the Company,
its Subsidiaries or any of its or their properties; and to the Company’s
Knowledge, no such actions, suits or proceedings are threatened or contemplated.
Neither the Company nor any Subsidiary, nor any director or officer thereof, is
or since April 1, 2009 has been the subject of any action involving a claim of
violation of or liability under Canadian or United States federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the Company’s Knowledge, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the 1933 Act or the 1934 Act.
          4.18 Financial Statements. The financial statements included in each
SEC Filing comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or to the extent corrected by a subsequent
restatement) and present fairly, in all material respects, the consolidated
financial position of the Company as of the dates shown and its consolidated
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis (“GAAP”) (except as
may be disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the 1934 Act). Except as
set forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof or as described on Schedule 4.18, neither the
Company nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.
          4.19 Insurance Coverage. The Company and each Subsidiary maintains in
full force and effect insurance coverage that is customary for comparably
situated companies for the business being conducted and properties owned or
leased by the Company and each Subsidiary. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to

-14-



--------------------------------------------------------------------------------



 



renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business.
          4.20 Compliance with AMEX and TSX Continued Listing Requirements. The
Company is in compliance in all material respects with applicable AMEX and TSX
continued listing requirements. There are no proceedings pending or, to the
Company’s Knowledge, threatened against the Company relating to the continued
listing of the Common Stock on AMEX and the TSX and the Company has not received
any notice of, nor to the Company’s Knowledge is there any basis for, the
delisting of the Common Stock from AMEX or the TSX.
          4.21 Brokers and Finders. No Person, other than the Placement Agent,
will have, as a result of the transactions contemplated by the Transaction
Documents, any valid right, interest or claim against or upon the Company, any
Subsidiary or an Investor for any commission, fee or other compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
the Company, other than as described in Schedule 4.21.
          4.22 No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.
          4.23 No Integrated Offering. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 5 hereof, neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of (i) the 1933 Act which would require the registration of
any such securities under the 1933 Act, or (ii) any applicable shareholder
approval provisions of any Eligible Market on which any of the securities of the
Company are listed or designated.
          4.24 Private Placement. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 5 hereof, the offer and sale
of the Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Eligible Market.
          4.25 Questionable Payments. Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any

-15-



--------------------------------------------------------------------------------



 



Subsidiary; or (e) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.
          4.26 Transactions with Affiliates. Except as disclosed in the SEC
Filings or as disclosed on Schedule 4.26, none of the officers or directors of
the Company and, to the Company’s Knowledge, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
          4.27 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the SEC Filings, the Company has established disclosure
controls and procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e))
for the Company and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the 1934 Act is recorded, processed, summarized and reported,
within the time periods specified in the SEC’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of the end of the period covered by the most recently filed
periodic report under the 1934 Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item 308
of Regulation S-K) or, to the Company’s Knowledge, in other factors that could
significantly affect the Company’s internal controls. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the 1934
Act.
          4.28 Foreign Corrupt Practices. Neither the Company nor any
Subsidiary, to the Company’s Knowledge or the knowledge of any Subsidiary, any
agent or other person acting on behalf of the Company or any Subsidiary, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from

-16-



--------------------------------------------------------------------------------



 



corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.
          4.29 Regulation M Compliance. The Company has not, and to the
Company’s Knowledge, no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to the Company’s placement agent in connection
with the placement of the Securities.
          4.30 Registration Rights. Other than each of the Investors, no Person
has any right to cause the Company to effect the registration under the 1933 Act
of any securities of the Company or any Subsidiary.
          4.31 Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the 1934 Act, and the Company
has taken no action designed to, or which to the Company’s Knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the 1934 Act nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof, received notice from any Eligible Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Eligible Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
          4.32 Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Investors’ ownership of the Securities.
          4.33 Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital

-17-



--------------------------------------------------------------------------------



 



requirements of the business conducted by the Company, consolidated and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). To the Company’s Knowledge, the Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. Schedule 4.33
sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$1,000,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s consolidated balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $1,0000,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.
          4.34 Disclosures. Neither the Company nor any Person acting on its
behalf has provided the Investors or their agents or counsel with any
information that constitutes or might constitute material, non-public
information, other than the terms of the transactions contemplated hereby. Any
written materials furnished by or on behalf of the Company to the Investors
regarding the Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, are true and correct in
all material respects and do not contain any untrue statements of a material
fact or omit to state any material facts necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that (i) no Investor
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 5 hereof, and (ii) that the representations contained in Section 5 shall
not modify, amend or affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
          4.35 Investment Company. The Company is not required to be registered
as, and is not an Affiliate of, and immediately following the Closing will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     5. Representations and Warranties of the Investors. Each of the Investors
hereby severally, and not jointly, represents and warrants to the Company that:

-18-



--------------------------------------------------------------------------------



 



          5.1 Organization and Existence. Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to invest in the Securities pursuant to this Agreement.
          5.2 Authorization. The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and each will constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally. All consents, approvals,
orders and authorizations required on the part of such Investor in connection
with the execution, delivery or performance of each Transaction Document and the
consummation of the transactions contemplated hereby and thereby have been
obtained and are effective as of the date hereof.
          5.3 Purchase Entirely for Own Account. The Securities to be received
by such Investor hereunder will be acquired for such Investor’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the 1933 Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the 1933 Act or any applicable state securities laws
without prejudice, however, to such Investor’s right at all times to sell or
otherwise dispose of all or any part of such Securities in compliance with
applicable Canadian or United States federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.
          5.4 Investment Experience. Such Investor acknowledges that it can bear
the economic risk and complete loss of its investment in the Securities and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby. Such Investor understands that the Placement Agent has acted solely as
the agent of the Company in this placement of the Shares and Warrants and such
Investor has not relied on the business or legal advice of the Placement Agent
or any of its agents, counsel or Affiliates in making its investment decision
hereunder, and confirms that none of such Persons has made any representations
or warranties to such Investor in connection with the transactions contemplated
by the Transaction Documents.
          5.5 Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Such
Investor acknowledges receipt of copies of the SEC Filings. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.

-19-



--------------------------------------------------------------------------------



 



          5.6 Restricted Securities. Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances. Such Investor understands
that the Securities will be subject to resale restrictions in Canada under
applicable Canadian securities laws and the Investor covenants that it will
comply with such restrictions.
          5.7 Legends. It is understood that, except as provided below,
certificates evidencing the Securities may bear the following or any similar
legend:
               (a) “THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U. S. SECURITIES ACT”). THE
HOLDER HEREOF, BY PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE
COMPANY THAT THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S.
SECURITIES ACT OR (A) TO THE COMPANY, (B) OUTSIDE THE UNITED STATES IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT, OR
(C) WITHIN THE UNITED STATES IN ACCORDANCE WITH (1) RULE 144A UNDER THE U.S.
SECURITIES ACT OR (2) RULE 144 UNDER THE U.S. SECURITIES ACT OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT, IF
AVAILABLE. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
U.S. SECURITIES ACT OR SUCH OTHER LOAN SECURED BY SUCH SECURITIES. DELIVERY OF
THIS CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON STOCK EXCHANGES IN CANADA. PROVIDED THAT, WITH RESPECT TO
SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA, THE FOLLOWING PROCEDURE
COMPLIES WITH U.S. SECURITIES LAWS AT THE TIME OF SALE, A NEW CERTIFICATE,
BEARING NO LEGEND, DELIVERY OF WHICH WILL CONSTITUTE “GOOD DELIVERY”, MAY BE
OBTAINED FROM THE COMPANY’S REGISTRAR AND TRANSFER AGENT UPON DELIVERY OF THIS
CERTIFICATE AND A DULY EXECUTED DECLARATION, IN A FORM REASONABLY SATISFACTORY
TO THE COMPANY’S REGISTRAR AND TRANSFER AGENT AND THE COMPANY, TO THE EFFECT
THAT THE SALE OF THE SECURITIES REPRESENTED HEREBY IS BEING MADE IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT.”
               (b) “THE HOLDER, BY ITS ACCEPTANCE OF THIS SECURITY, REPRESENTS,
ACKNOWLEDGES, AND AGREES THAT IT WILL NOT AND WILL NOT BE ENTITLED TO SELL OR
TRANSFER THE SECURITIES INTO CANADA OR TO RESIDENTS OF CANADA, EXCEPT IN
COMPLIANCE WITH APPLICABLE CANADIAN SECURITIES LAWS. NO SALE OR TRANSFER INTO
CANADA OR TO A CANADIAN RESIDENT WILL BE REGISTERED BY THE COMPANY’S TRANSFER
AGENT AND

-20-



--------------------------------------------------------------------------------



 



ANY ATTEMPT TO EFFECT SUCH A TRANSFER IS INVALID UNLESS MADE IN COMPLIANCE WITH
THE ABOVE-NOTED RESTRICTIONS. WITH RESPECT TO SALES OR TRANSFERS OF THIS
SECURITY INTO CANADA OR TO RESIDENTS OF CANADA OR THROUGH THE FACILITIES OF THE
TORONTO STOCK EXCHANGE, UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE
HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE [4 MONTHS AND ONE DAY
FROM CLOSING DATE].”
               (c) If required by the authorities of any state in connection
with the issuance of sale of the Securities, the legend required by such state
authority.
          5.8 Accredited Investor. Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act. Such
Investor was not organized for the purpose of acquiring the Securities and is
not required to be registered as a broker-dealer under Section 15 of the 1934
Act.
          5.9 No General Solicitation. Such Investor did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising.
          5.10 Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.
          5.11 Prohibited Transactions. Since the earlier of (a) such time as
such Investor was first contacted by the Company or the Placement Agent or any
other Person acting on behalf of the Company or the Placement Agent regarding
the transactions contemplated hereby or (b) thirty (30) days prior to the date
hereof, neither such Investor nor any Affiliate of such Investor which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Investor’s investments or trading or information concerning
such Investor’s investments, including in respect of the Securities, or (z) is
subject to such Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”). Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect Short Sales or similar
transactions in the future Such Investor acknowledges that the representations,
warranties and covenants contained in this Section 5.11 are being made for the
benefit of the Investors as well as the Company and that each of the other
Investors shall have an independent right to assert any claims against such
Investor arising out of any breach or violation

-21-



--------------------------------------------------------------------------------



 



of the provisions of this Section 5.11. Notwithstanding the foregoing, and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Investor makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 9.7, (ii) no
Investor shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 9.7 and (iii) no Investor shall have any duty of confidentiality to the
Company or its Subsidiaries after the issuance of the initial press release as
described in Section 9.7. Notwithstanding the foregoing, in the case of a
Investor that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Investor’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Investor’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
          5.12 Canadian Securities Provisions. Such Investor is not resident in
any province or territory of Canada and acknowledges that (i) no securities
commission or similar regulatory authority in Canada has reviewed or passed on
the merits of the Securities, (ii) there is no Canadian government or other
insurance covering the Securities, (iii) there are risks associated with the
purchase of the Securities, (iv) there are restrictions on the Investors’
ability to resell the Securities in Canada and it is the responsibility of the
Investor to find out what those restrictions are and to comply with them before
selling the Securities in Canada, and (v) the Company has advised the Investor
that the Company is relying on an exemption from the requirements of Canadian
law to provide the Investor with a prospectus and to sell securities through a
Person registered to sell securities under applicable Canadian provincial
securities legislation and, as a consequence of acquiring securities pursuant to
this exemption, certain protections, rights and remedies provided by the
applicable securities legislation, including rights of rescission or damages,
will not be available to the Investor, the Investor may not receive information
that might otherwise be required to be provided under such legislation and the
Company is relieved from certain disclosure obligations that would otherwise
apply under such legislation.
     6. Conditions to Closing.
          6.1 Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase the Shares and the Warrants at the Closing is subject to
the fulfillment to such Investor’s satisfaction, on or prior to the Closing
Date, of the following conditions, any of which may be waived by such Investor
(as to itself only):
               (a) The representations and warranties made by the Company in
Section 4 hereof qualified as to materiality shall be true and correct at all
times prior to and on the Closing Date as so qualified, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true

-22-



--------------------------------------------------------------------------------



 



and correct as of such earlier date as so qualified, and, the representations
and warranties made by the Company in Section 4 hereof not qualified as to
materiality shall be true and correct in all material respects at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date. The Company shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the Closing Date.
               (b) The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect.
               (c) The Company shall have executed and delivered the
Registration Rights Agreement.
               (d) The Company shall have received confirmation from AMEX and
the TSX to the effect that the issuance and sale of the Securities as
contemplated hereby will not require stockholder approval pursuant to the
requirements of the AMEX or the TSX rules and regulations.
               (e) No judgment, writ, order, injunction, award or decree of or
by any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby or in the other Transaction Documents.
               (f) The Company shall have delivered a Certificate, executed on
behalf of the Company by its Chief Executive Officer or its Chief Financial
Officer, dated as of the Closing Date, certifying to the fulfillment of the
conditions specified in subsections (a), (b), (d), (e) and (i) of this
Section 6.1.
               (g) The Company shall have delivered a Certificate, executed on
behalf of the Company by its Secretary, dated as of the Closing Date, certifying
the resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Articles of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.
               (h) The Investors and the Placement Agent shall have received an
opinion from McMillan LLP, the Company’s Canadian counsel, and Durham Jones &
Pinegar, P.C., the Company’s U.S. counsel, each dated as of the Closing Date, in
form and substance reasonably acceptable to the Investors and the Placement
Agent and addressing such legal matters as the Investors and the Placement Agent
may reasonably request.

-23-



--------------------------------------------------------------------------------



 



               (i) No stop order or suspension of trading shall have been
imposed by AMEX, the TSX, the SEC or any other governmental or regulatory body
with respect to public trading in the Common Stock.
          6.2 Conditions to Obligations of the Company. The Company’s obligation
to sell and issue the Shares and the Warrants at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:
               (a) The representations and warranties made by the Investors in
Section 5 hereof, other than the representations and warranties contained in
Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment
Representations”), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date. The
Investment Representations shall be true and correct in all respects when made,
and shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date. The Investors
shall have performed in all material respects all obligations and covenants
herein required to be performed by them on or prior to the Closing Date.
               (b) The Investors shall have executed and delivered the
Registration Rights Agreement.
               (c) The Investors shall have delivered the Purchase Price to the
Company.
          6.3 Termination of Obligations to Effect Closing; Effects.
               (a) The obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:
                    (i) Upon the mutual written consent of the Company and the
Investors;
                    (ii) By the Company if any of the conditions set forth in
Section 6.2 shall have become incapable of fulfillment, and shall not have been
waived by the Company;
                    (iii) By an Investor (with respect to itself only) if any of
the conditions set forth in Section 6.1 shall have become incapable of
fulfillment, and shall not have been waived by the Investor; or
                    (iv) By either the Company or any Investor (with respect to
itself only) if the Closing has not occurred on or prior to April 25, 2011;

-24-



--------------------------------------------------------------------------------



 



provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
          (b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors. Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.
     7. Covenants and Agreements of the Company.
          7.1 Reservation of Common Stock. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of providing for the exercise of the Warrants,
such number of shares of Common Stock as shall from time to time equal the
number of shares sufficient to permit the exercise of the Warrants issued
pursuant to this Agreement in accordance with their respective terms.
          7.2 Reports. The Company will furnish to the Investors and/or their
assignees such information relating to the Company and its Subsidiaries as from
time to time may reasonably be requested by the Investors and/or their
assignees; provided, however, that the Company shall not disclose material
nonpublic information to the Investors, or to advisors to or representatives of
the Investors, unless prior to disclosure of such information the Company
identifies such information as being material nonpublic information and provides
the Investors, such advisors and representatives with the opportunity to accept
or refuse to accept such material nonpublic information for review and any
Investor wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto.
          7.3 No Conflicting Agreements. The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investors under
the Transaction Documents.
          7.4 Insurance. The Company shall not materially reduce the insurance
coverages described in Section 4.19.
          7.5 Compliance with Laws. The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.
          7.6 Listing of Underlying Shares and Related Matters. Promptly
following the date hereof, the Company shall take all necessary action to cause
the Shares and the Warrant

-25-



--------------------------------------------------------------------------------



 



Shares to be listed on AMEX and the TSX no later than the Closing Date. Further,
if the Company applies to have its Common Stock or other securities traded on
any other principal stock exchange or market, it shall include in such
application the Shares and the Warrant Shares and will take such other action as
is necessary to cause such Common Stock to be so listed. Unless the Company’s
Common Stock becomes listed on an alternative national exchange, the Company
will use commercially reasonable efforts to continue the listing and trading of
its Common Stock on AMEX and the TSX and, in accordance, therewith, will use
commercially reasonable efforts to comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of such market
or exchange, as applicable.
          7.7 Termination of Covenants. The provisions of Sections 7.2 through
7.5 shall terminate and be of no further force and effect on the date on which
the Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.
          7.8 Removal of Legends.
               (a) The Company acknowledges and agrees that an Investor may from
time to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the 1933 Act and who agrees to be bound by the provisions of this
Agreement and the Registration Rights Agreement and, if required under the terms
of such arrangement, such Investor may transfer pledged or secured Securities to
the pledgees or secured parties. Such a pledge or transfer would not be subject
to approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Investor’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
1933 Act or other applicable provision of the 1933 Act to appropriately amend
the list of Selling Stockholders (as defined in the Registration Rights
Agreement) thereunder.
               (b) Certificates evidencing the Securities shall not contain any
legend (including the legends set forth in Section 5.7 hereof), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the 1933 Act, (ii) following any sale
of such Securities pursuant to Rule 144, (iii) if such Securities are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Securities and without volume or manner-of-sale restrictions, or (iv) if
such legend is not required under the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
shall cause its counsel to issue a legal opinion to the Transfer Agent promptly
after the Effective Date if required by the Transfer Agent to effect the removal
of the legend hereunder. If all or any portion of a Warrant is exercised at a
time when there is an

-26-



--------------------------------------------------------------------------------



 



effective registration statement to cover the resale of the Warrant Shares, or
if such Shares or Warrant Shares may be sold under Rule 144 and the Company is
then in compliance with the current public information required under Rule 144,
or if the Shares or Warrant Shares may be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares or Warrant Shares or if
such legend is not otherwise required under applicable requirements of the 1933
Act (including judicial interpretations and pronouncements issued by the staff
of the SEC) then such Warrant Shares shall be issued free of all legends. The
Company agrees that following the Effective Date or at such time as such legend
is no longer required under this Section 7.8, it will, no later than three
Trading Days following the delivery by a Investor to the Company or the Transfer
Agent of a certificate representing Securities issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Investor a certificate representing such Securities that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 7.8. Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
Transfer Agent to the Investor by crediting the account of the Investor’s prime
broker with the Depository Trust Company System as directed by such Investor.
Any Transfer Agent fees associated with the removal of such legends shall be
borne by the Company.
               (c) In addition to such Investor’s other available remedies, the
Company shall pay to a Investor, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Shares or Warrant Shares (based on the VWAP of
the Common Stock on the date such Securities are submitted to the Transfer
Agent) delivered for removal of the restrictive legend and subject to
Section 5.7, $10 per Trading Day (increasing to $20 per Trading Day five (5)
Trading Days after such damages have begun to accrue) for each Trading Day after
the second (2nd) Trading Day after the Legend Removal Date until such
certificate is delivered without a legend. Nothing herein shall limit such
Investor’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and such Investor shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief
Notwithstanding the provisions of this Section 7.8, neither the Company nor the
Transfer Agent shall remove any legends imposed by TSX or Canadian securities
laws or issue replacement certificates without such legends prior to the day
that is four months plus one day following the Closing Date.
          7.9 Equal Treatment of Investors. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Investor by the Company and negotiated separately by each Investor, and is
intended for the Company to treat the Investors as a class and shall not in any
way be construed as the Investors acting in concert or as a group with respect
to the purchase, disposition or voting of Securities or otherwise.

-27-



--------------------------------------------------------------------------------



 



          7.10 Subsequent Equity Sales. From the date hereof until 30 days after
the Exercise Date, neither the Company nor any Subsidiary shall issue, enter
into any agreement to issue or announce the issuance or proposed issuance of any
shares of Common Stock or Common Stock Equivalents, other than any issuance in
connection with, or specifically to provide the financing for, any acquisition
by the Company or any Subsidiary of the capital stock, business or assets of any
Person (“Subsequent Financing”); provided, however, that the 30 day period set
forth in this Section 7.10 shall be extended for the number of Trading Days
during such period in which (i) trading in the Common Stock is suspended by any
Trading Market, or (ii) following the Exercise Date, the Registration Statement
is not effective or the prospectus included in the Registration Statement may
not be used by the Investors for the resale of the Shares and Warrant Shares.
          7.11 Form D; Blue Sky Filings. The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of any Investor. The Company shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Securities for, sale to the
Investors at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Investor.
          7.12 Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Warrant Shares pursuant to any exercise of the Warrants.
          7.13 Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Eligible
Market on which it is currently listed, and concurrently with the Closing, the
Company shall apply to list or quote all of the Shares and Warrant Shares on
such Eligible Market and promptly secure the listing of all of the Shares and
Warrant Shares on such Eligible Market. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Eligible Market, it
will then include in such application all of the Shares and Warrant Shares, and
will take such other action as is necessary to cause all of the Shares and
Warrant Shares to be listed or quoted on such other Eligible Market as promptly
as possible. The Company will then take all action reasonably necessary to
continue the listing or quotation and trading of its Common Stock on an Eligible
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Eligible Market. For
avoidance of doubt and notwithstanding this clause or any section of this
Agreement and all agreements related to this transaction, the Company shall not
be restricted in any manner from undertaking a strategic transaction in which
the Company is acquired for fair value in normal and customary manner.
     8. Survival and Indemnification.

-28-



--------------------------------------------------------------------------------



 



          8.1 Survival. The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement until the expiration of the
applicable statute of limitations.
          8.2 Indemnification. The Company agrees to indemnify and hold harmless
each Investor and their Affiliates and their respective directors, officers,
trustees, members, managers, employees and agents, and their respective
successors and assigns, from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.
          8.3 Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.
     9. Miscellaneous.
          9.1 Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a

-29-



--------------------------------------------------------------------------------



 



transaction complying with applicable securities laws without the prior written
consent of the Company or the other Investors. The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Without limiting the generality of the
foregoing, in the event that the Company is a party to a merger, consolidation,
share exchange or similar business combination transaction in which the Common
Stock is converted into the equity securities of another Person, from and after
the effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term “Shares”
shall be deemed to refer to the securities received by the Investors in
connection with such transaction. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto and the
Placement Agent or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
          9.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
          9.3 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          9.4 Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
facsimile transmission, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:
If to the Company:
Mad Catz Interactive, Inc.
7480 Mission Valley Road, Suite 101
San Diego, CA 92108
Attention: General Counsel
Fax: (619) 683-9839

-30-



--------------------------------------------------------------------------------



 



With a copy to:
Durham Jones & Pinegar P.C.
192 East 200 North
3rd Floor
St. George, Utah 84770
Attention: Joshua Little
Fax: (435) 674-0400
If to the Investors:
to the addresses set forth on the signature pages hereto.
          9.5 Expenses. The parties hereto shall pay their own costs and
expenses in connection herewith, except that the Company shall pay (i) the
reasonable fees and expenses of the Placement Agent not to exceed $50,000,
regardless of whether the transactions contemplated hereby are consummated, and
(ii) $25,000 for the legal fees of Empery Asset Master, Ltd., in its capacity as
lead investor, which amount the Company agrees shall be withheld by such
Investor from the amount to be paid by such Investor pursuant to Section 3.3.
Such expenses shall be paid upon demand.
          9.6 Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and Investors holding a majority of the
Shares sold hereunder plus the Warrant Shares issuable upon exercise of the
Warrants sold hereunder. Any amendment or waiver effected in accordance with
this paragraph shall be binding upon each holder of any Securities purchased
under this Agreement at the time outstanding, each future holder of all such
Securities, and the Company.
          9.7 Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 8:30 a.m. (New York City
time) on the Trading Day immediately following the Closing Date, the Company
shall issue a press release disclosing the consummation of the transactions
contemplated by this Agreement and will file a Current Report on Form 8-K
attaching the press release described in the foregoing sentence as well as
copies of the Transaction Documents. In addition, the Company will make such
other filings and notices in the manner and time required by the SEC, AMEX and
the TSX.

-31-



--------------------------------------------------------------------------------



 



          9.8 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.
          9.9 Entire Agreement. This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.
          9.10 Further Assurances. The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
          9.11 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
          9.12 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute

-32-



--------------------------------------------------------------------------------



 



the Investors as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Investors are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that each of the Investors has been provided with the same
Transaction Documents for the purpose of closing a transaction with multiple
Investors and not because it was required or requested to do so by any Investor.
          9.13 Currency. All references to “dollars” or “$” or “US$” in this
Agreement refer to United States dollars, which is the currency used for all
purposes in this Agreement.
[signature page follows]

-33-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

          The Company:  MAD CATZ INTERACTIVE, INC.
      By:           Name:           Title:      

-34-



--------------------------------------------------------------------------------



 



         

The Investors:

            [NAME]
      By:           Name:           Title:        

Aggregate Purchase Price: $
Number of Shares:
Number of Warrants:
Address for Notice:
[other investors]

-35-